Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 17/128238, 16/571211, and 15/279525, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 13 sets forth that ‘each at least one longitudinal cavity … has an arc-shaped cross section”; however, the claim refers to the longitudinal cavity set forth in claim 1 which is provided with a liquid outlet for providing liquid delivery (see claim 1).  This liquid outlet connects with liquid channel 45 which does not have an arc-shaped cross section like the mouth or tracheal suction cavities 42 and 41 (see Fig. 5 for example).  Thus the instant application should be changed such that it is a continuation-in-part of the above mentioned prior-filed applications.

Claim Objections
Claims 1-2, 4, 6, 9, and 12 are objected to because of the following informalities:  the claims use both the term “patient” (claim 1 line 4) and “subject” (claim 1 line 7, instances also in claims 2, 4, and 6) and this is objected to and Examiner suggests amending to maintain consistency in claim terminology by using either patient or subject.  Further regarding claim 2, the language “a distal and” (line 3) is objected to for a typographical error; Examiner suggests amending to read –a distal end--.  Regarding claim 9, the language “a liquid source” (line 2) is objected to as the liquid source has already been set forth in claim 1; Examiner suggests amending to read –the liquid source--.  Regarding claim 12, the language “sensor disposed the distal end” (line 8) is objected to for a typographical error; Examiner suggests amending to read –sensor disposed at the distal end--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the language “the mouth suction tube” (line 4) lacks antecedent basis in the claims.  Line 1 of claim 2 sets forth “a mouth tube” and the disclosure only provides support for a liquid outlet being on a distal end of a mouth tube and not on a distal end of a mouth suction tube.  It is unclear whether the term “the mouth suction tube” and in particular the word ‘suction’ was erroneously added or if Applicant is intending to claim a mouth suction tube with a liquid outlet on a distal end thereof, which is not supported by the disclosure.  For purposes of examination this claim will be interpreted in a manner consistent with the disclosure such that mouth suctioning is not being claimed.  Examiner suggests amending to read –the mouth tube--.
Regarding claim 3, the language “the mouth suction tube” (line 2 and 3, two instances) is unclear as it is not known whether the term “the mouth suction tube” and in particular the word ‘suction’ was erroneously added or if Applicant is intending to claim a mouth suction tube with a liquid outlet on a distal end thereof, which is not supported by the disclosure.  For purposes of examination this claim will be interpreted in a manner consistent with the disclosure such that mouth suctioning is not being claimed.  Examiner suggests amending to read –the mouth tube--.
Regarding claim 12, the language “a controller” (line 7) is unclear as it is not known if Applicant is intending to claim an additional controller other than the one set forth in claim 1 or if Applicant is intending to refer back to the controller in claim 1 and set forth additional functionality of said controller.  The disclosure does not appear to provide support for separate controllers and for examination purposes, the claim will be interpreted in a manner consistent with the disclosure such that the same controller is controlling liquid delivery and suctioning capabilities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi et al. (2016/0045698) in view of Elia et al. (2013/0014761).
Regarding claim 1, Chaturvedi shows an add-on device for a ventilation tube (see embodiment of add-on device shown in Figs. 25A-C, Fig. 2 showing use with ventilation tube, see abstract, para. 0003, 0127, and 0139 for example) the add-on device including a lengthy body having a longitudinal slit sized and shaped to fit over the ventilation tube while the tube is located within a trachea of a ventilated patient (see Figs. 25A-C, lengthy body 2573, longitudinal slit 2585 as shown, see para. 0127); at least one longitudinal cavity passing along the lengthy body (see Figs. 25A-C and para. 0139, longitudinal cavities 2586); at least one liquid outlet continuous with the at least one longitudinal cavity and disposed at a location corresponding to a subject’s mouth when the add-on device is installed over the ventilation tube in a trachea of the subject and in use (see Figs. 25A-C and para. 0139 which discloses that the channels which include outlets 2574, 2575, 2576 “can be used for lavage of various regions of the patient’s oral, oropharyngeal, and subglottic cavities” and therefore the outlet which corresponds to the oral cavity being the liquid outlet, lavage outlet, disposed at location corresponding to the subject’s mouth/oral cavity; see also para. 0009-0010, 0014, 0016-0017, 0095, 0100, 0106, 0111, and 0120 regarding providing liquid delivery, i.e. lavage, to a user and in particular to mouth/oral cavity); and a controller that activates a liquid source for providing liquid to the at least one liquid outlet via the at least one longitudinal cavity (see para. 0014 which discloses “controller circuitry” for control of lavage, para. 0016-0017 also disclosing controller for controller lavage and para. 0120 which discloses that the controller can automatically initiate lavage based on a detected value/condition; see para. 0016 for example, “source of lavage liquid”).  While Chaturvedi discloses a controller detecting a value or condition and activating delivery of liquid in response thereto, Chaturvedi is silent as to the value/condition and is silent as to including a moisture sensor that senses dryness at the location corresponding to the mouth and the controller thus activating liquid delivery in response to an indication of dryness sensed by the moisture sensor; however, Chaturvedi discloses that liquid delivery/lavage is to be applied to the mouth/oral cavity in order to moisten the area (see para. 0100, 0111).  Furthermore, Elia teaches a similar device which includes a moisture sensor which is capable of sensing wetness and in the absence thereof, sensing of dryness condition and a controller which actuates a response thereto (see Elia para. 0068 and 0070, sensor 751 impedance sensor and a controller which actuates a response to the sensor).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Chaturvedi device to include a moisture sensor, as taught by Elia and in order to detect a condition which is in need of lavage in response thereto as suggested by Chaturvedi (para. 0100 and 0111) in order to provide the Chaturvedi device with the necessary elements to determine the condition in which liquid delivery is to be automatically performed by the controller (sensing dryness or lack of moisture via the impedance sensor provided by Elia in order to detect the value/condition discussed in Chaturvedi para. 0120).
Regarding claim 7, the modified Chaturvedi device’s at least one liquid outlet is located on a surface of the lengthy body (see Chaturvedi Figs. 25A-C and para. 0139, one of outlets 2574, 2575, and 2576 being located for liquid delivery to the mouth/oral cavity and which is located on a surface of the lengthy body 2573).
Regarding claim 10, the modified Chaturvedi device’s moisture sensor includes an impedance sensor (see Elia para. 0068 for example).
Regarding claim 12, the modified Chaturvedi device further includes at least one suction cavity passing along the lengthy body and at least one suction inlet at a distal end of the lengthy body with each inlet continuous with a suction cavity (see Chaturvedi Figs. 25A-C and para. 0139 which discloses that additional cavities 2586 which follow the length of the lengthy body 2573 to inlets at distal end of the body and which are used for suctioning, thus providing suction cavities and inlets).  The modified Chaturvedi device is silent as to including at least one impedance sensor for detection of liquid and disposed at a distal end of the lengthy body such that the controller automatically activates suction in the suction cavity according to the impedance sensor; however, Elia teaches a similar device which includes an impedance sensor which is used to detect liquid and cause a controller to automatically actuate suction based thereon (see Elia para. 0068 and 0070, sensor 751 in Fig. 7B/C).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaturvedi device to include an impedance sensor on the distal end for detection of fluids to be suctioned and for the controller to control suction based thereon, as taught by Elia, in order to provide the ability to detect the presence of fluids which need to be suctioned (see Elia para. 0068 and 0070).
Regarding claim 14, the modified Chaturvedi device’s at least one longitudinal cavity passing along the lengthy body passes within a core of thickness of a cross section of the body (see Chaturvedi Figs. 25A-C and para. 0139).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi and Elia as applied to claim 1 above, and further in view of Zachar et al. (2015/0190597).
Regarding claim 8, the modified Chaturvedi device is silent as to the controller activating the liquid source to provide the liquid via the outlet as a spray; however, Zachar teaches a similar device providing for a spray of liquid (see Zachar para. 0036 and 0110).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaturvedi device’s liquid outlet to provide liquid as a spray, as taught by Zachar, in order to create a spray suitable for cleaning biofilm and/or plaque (see Zachar para. 0110).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi, Elia, and Zachar as applied to claim 8 above, and further in view of Tan (2014/0224247).
Regarding claim 9, the modified Chaturvedi device is a pump for pushing air into the liquid source to provide the liquid through the longitudinal cavity and the outlet for creating the spray (see Chaturvedi para. 0016 which discloses a pump, Zachar para. 0036 and 0110 regarding spray), but is silent as to providing this via activation of an air compressor; however, Tan teaches a similar device which provides an air compressor for pushing liquid out for delivery (see Tan para. 0012 and Fig. 1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaturvedi device to utilize an air compressor, as taught by Tan, as this would have been obvious substitution of one know element for another and would provide predictable results, i.e. fluid delivery.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi and Elia as applied to claim 10 above, and further in view of Deutsch et al. (2014/0366874).
Regarding claim 11, the modified Chaturvedi device differentiates between dryness and wetness according to impedance values sensed by the impedance sensor (see Elia para. 0068), but is silent as to utilizing thresholds such that impedance values above a first threshold indicates dry condition and impedance value below second threshold indicating wet condition; however, Deutsch teaches a similar device which detects values/conditions based on first and second thresholds (see Deutsch para. 0044-0045, 0049 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaturvedi device’s impedance sensor to detect conditions of wetness and dryness based on impedance value thresholds, as taught by Deutsch, as this is well-known in the art of sensors to provide a desired sensitivity for detection.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi and Elia as applied to claim 1 above, and further in view of Khosrowshahi et al. (2016/0325063).
Regarding claim 13, the modified Chaturvedi device is silent as to the longitudinal cavity passing along the length body having an arc-shaped cross section; however, Khosrowshahi teaches an endotracheal tube suction device which includes cavities having an arc-shaped cross section (see Khosrowshahi Fig. 1, cavities 6-9 having arc-shaped cross sections, see para. 0046-0049).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Chaturvedi device’s longitudinal cavity to have an arc-shaped cross section, as taught by Khosrowshahi, as this is a well-known shape in the art and would provide larger conduit for suction fluids/obstructions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 6, 7, and 27 of U.S. Patent No. 10,413,688 in view of Chaturvedi. 
Regarding instant claim 1, the patent claim 24 includes each structural and functional limitation as claimed (see patent claim 24), but is silent as to the lengthy body being shaped to fit over the ventilation tube while it is located within a trachea of a ventilated patient; however, Chaturvedi teaches a similar device which teaches this feature (see Chaturvedi para. 0127).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 24 device’s lengthy body to be shaped to fit over the ventilation tube while the patient is intubated, as taught by Chaturvedi, in order to provide the ability to use the device on a patient already receiving ventilation support.
Regarding instant claim 1, the patent claim 6 includes each structural and functional limitation as claimed (see patent claim 6 which includes liquid cavity and outlet, claim 1 teaching lengthy body and impedance sensor which is a moisture sensor), but is silent as to the controller controlling actuation of liquid delivery based on sensor; however, Chaturvedi teaches a similar device which includes a controller that actuates liquid delivery based on a detected value or condition (see Chaturvedi para. 0120).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 6 device’s controller to automatically actuate liquid delivery based on detected value or condition, as taught by Chaturvedi, in order to provide the ability to automatically actuate lavage without user input/control.
Regarding instant claim 1, the patent claim 27 includes each structural and functional limitation as claimed (see patent claim 27 and 25, claim 25 setting forth cavities lengthy body and controller as well as moisture/impedance sensor), but is silent as to including the liquid outlet and liquid cavity which the controller actuates liquid delivery therethrough; however, Chaturvedi teaches a similar device which includes this feature (see Chaturvedi Figs. 25A-C and para. 0139, longitudinal cavities 2586; see Figs. 25A-C and para. 0139 which discloses that the channels which include outlets 2574, 2575, 2576 “can be used for lavage of various regions of the patient’s oral, oropharyngeal, and subglottic cavities” and therefore the outlet which corresponds to the oral cavity being the liquid outlet, lavage outlet, disposed at location corresponding to the subject’s mouth/oral cavity; see also para. 0009-0010, 0014, 0016-0017, 0095, 0100, 0106, 0111, and 0120 regarding providing liquid delivery, i.e. lavage, to a user and in particular to mouth/oral cavity).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim 27, to include the liquid cavity and outlet, as taught by Chaturvedi, in order to provide the ability to provide lavage to the patient to provide moisture to a patient in need thereof.
Instant claims 2-3 correspond to patent claim 7.  Instant claims 4-6 correspond to patent claim 27.  Instant claims 7-8 correspond to patent claim 24.  Instant claim 10 and 12-14 correspond to patent claim 6.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,413,688 in view of Chaturvedi and Tan. 
Regarding instant claim 9, the modified patent claim 24 is silent as to providing this via activation of an air compressor; however, Tan teaches a similar device which provides an air compressor for pushing liquid out for delivery (see Tan para. 0012 and Fig. 1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 24 device to utilize an air compressor, as taught by Tan, as this would have been obvious substitution of one know element for another and would provide predictable results, i.e. fluid delivery.

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,413,688 in view of Deutsch. 
Regarding instant claim 11, the modified patent claim 6 is silent as to utilizing thresholds such that impedance values above a first threshold indicates dry condition and impedance value below second threshold indicating wet condition; however, Deutsch teaches a similar device which detects values/conditions based on first and second thresholds (see Deutsch para. 0044-0045, 0049 for example).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patent claim 6 device’s impedance sensor to detect conditions of wetness and dryness based on impedance value thresholds, as taught by Deutsch, as this is well-known in the art of sensors to provide a desired sensitivity for detection.

Allowable Subject Matter
Claims 2-6 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as filing the terminal disclaimer for the above mentioned patent in the double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Joseph (5,582,167) discloses and endotracheal tube system which includes irrigation/lavage to prevent unwanted drying of the mucosa of the patient, Stottler et al. (2015/0258292) discloses a device for prevention of ventilator associated pneumonia, Stenzler et al. (2009/0229615) discloses a device for removing fluid from the airway above an endotracheal cuff, Klepper (6,460,540) discloses an endotracheal tube sump, Stewart (2008/0011304) discloses an endotracheal tube with suction attachment, and Molnar (2016/0038014) discloses placement device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785